DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a current position acquisition unit, a traveling direction acquisition unit, and a map information unit recited in claim 12 must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: The second limitation of claim 2 recites “… with respect to the traveling direction”. Examiner suggests to clarify this limitation further by reciting “… with respect to the traveling direction of the moving body”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a measurement unit and a control unit in claim 1; a current position acquisition unit, a traveling direction acquisition unit, and a map information acquisition unit in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The measurement unit in claim 1 corresponds to a combination of an irradiator, a computing unit, an irradiator driving circuit, and a receiver [0021], and equivalents thereof. The control unit in claim 1 corresponds to an electronic control unit (ECU) [0034], and equivalents thereof. The current position acquisition unit in claim 12 is part of the measurement device that corresponds to a combination of hardware or a combination of software and hardware [0014] that acquire information from a GPS-receiving apparatus or car navigation system [0089]. The traveling direction acquisition unit in claim 12 is part of the measurement device that corresponds to a combination of hardware or a combination of software and hardware [0014] that acquire information from a speed sensor, an acceleration sensor, or the like [0090]. The map information acquisition unit in claim 12 is part of the measurement device that corresponds to a combination of hardware or a combination of software and hardware [0014] that acquire information from a car navigation system, a map distribution server, or the like [0088].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “… in a case where the steering angle of the steering wheel is others.” The limitation “others” herein is not clear. Appropriate correction is required to particularly point out and distinctly claim the limitation “others”. For purpose of examination, Examiner will adopt the understanding that “others” is any and all steering wheel angles that are not determined to be the first or second scan mode recited in claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurami (Pub. No. JPH03125985A), hereinafter Kurami.
Regarding claim 1, Kurami discloses:
A measurement device mounted to a moving body (an on-vehicle radar & the radar antenna 1 is mounted on the front right side of the vehicle 2 (Section C)) comprising: a measurement unit which performs measurement by emitting electromagnetic waves and scanning an object with the electromagnetic waves (a well-known radar system scans microwave band electromagnetic waves at a constant scanning speed and emits them in all directions (Section B))
And a control unit which controls the measurement unit (a scanning direction control means 104 for switching a scanning direction (Section D))
The measurement unit is operable in a first scan mode in which the object is scanned in a first direction, and a second scan mode in which the object is scanned in a second direction different from the first direction (in the case of the vehicle traveling forward, scanning is performed in the clockwise direction of the electromagnetic wave, that is, scanning is performed from the front to the rear. And in the case of traveling backward, scanning is performed in the opposite direction (Section E))
The control unit determines a scan mode to be executed by the measurement unit (the arithmetic circuit 104 calculates the scanning direction (Section F)) based on a moving state of the moving body (in the case of the vehicle traveling forward, scanning is performed in the clockwise direction of the electromagnetic wave, that is, scanning is performed from the front to the rear. And in the case of traveling backward, scanning is performed in the opposite direction (Section E))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurami, in view of Meyer et al (Patent No. US 8,134,491 B1), hereinafter Meyer. 
Regarding claim 2, Kurami discloses the measurement device according to claim 1, wherein:
The first direction is a direction from left to right with respect to a traveling direction of the moving body. The second direction is a direction from right to left with respect to the traveling direction. Although Kurami does not explicitly disclose a left to right direction or a right to left direction, Kurami does discloses in the case of the vehicle traveling forward, scanning is performed in the clockwise direction and in the case of traveling backward, scanning is performed in the opposite direction (Section E). Under BRI, the clockwise and counterclockwise directions recited in Kurami are understood to encompass the left to right and right to left directions. Alternatively, should there be a distinction between clockwise/ counterclockwise and right-to-left/ left-to-right, Meyer teaches:
While (or before) projecting the radar beam, processing electronics provide an output to the radar system that causes the radar system to sweep the radar beam horizontally in a first direction (e.g., left) and a second direction (e.g., right) to create a horizontal sweep set (col. 9, lines 17-21). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurami for the left to right and right to left directions taught by Meyer because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results of improving radar coverage accuracy to one of ordinary skill in the art at the time of the invention.
Additionally, Kurami does not disclose that the measurement unit performs vertical scanning in a height direction of the moving body. Meyer teaches vertical sweeps 410 and 422. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurami to include the teaching of vertical scanning by Meyer because doing so provides for improved vertical resolution to the left and right of the vehicle’s ground track, as recognized by Meyer (col. 2, lines 48-50).
Claims 4 through 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurami, in view of Yamada et al (Pub. No. US 2006/0244978 A1), hereinafter Yamada.
Regarding claim 4, Kurami discloses the measurement device according to claim 1, wherein the control unit determines the scan mode; however, Kurami does not disclose that this is based on a steering signal of a steering wheel of the moving body. Yamada teaches that the scan control portion 10a executes processing for changing the target region on the held irradiation pattern based on the steering direction and the steering angle [0088]. Specifically, when a driver turns the steering wheel to the right side and then a signal related to right turn steering is inputted to the scan control portion, the target region is shifted or the irradiation pattern is changed [0088] and in the case of left turn steering, the target region is shifted to the left side or the irradiation pattern is changed to a pattern in which irradiation frequency of the left side region is improved [0092]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurami to include the teachings of Yamada because when the driving direction turns to the right or the left, it is necessary for the detection device to detect as early as possible an obstacle located in the direction to which the driving direction is turning, in order to achieve adequate control in subsequent driving, as recognized by Yamada [0007].
Regarding claim 5, Kurami, as modified by Yamada, discloses the measurement device according to claim 4, wherein the control unit determines the scan mode as the first scan mode, in a case where the steering wheel is turned to the left by a predetermined angle or more, and determines the scan mode as the second scan mode, in a case where the steering wheel is turned to the right by a predetermined angle or more (Yamada, [0088 & 0092 & 0007], cited and incorporated in the rejection of claim 4).
Regarding claim 6, Kurami, as modified by Yamada, discloses the measurement device according to claim 5. However, Kurami, as modified by Yamada, does not disclose that:
The measurement unit is also operable in a third mode in which the object is scanned by performing a reciprocating operation in the first direction and the second direction, and wherein the control unit determines the scan mode as the third scan mode, in a case where the steering angle of the steering wheel is others.
Yamada teaches that the driving direction of the irradiation lens (Fig. 3) in the horizontal direction reverses according to the driving signal being displaced by the first horizontal direction +I from -I or by the second horizontal direction -I from +I [0070 & 0071]. Figs 4B, 14B and C further show the examples of scan trajectory which reverses/ reciprocates. Additionally, an irradiation pattern shown in Fig. 7A is set at the time of straight-path driving [0087] (i.e. a case where the steering angle of the steering wheel is “others”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurami to include the teaching of Yamada because the obstacle located at the distant position straight-ahead the vehicle can be smoothly detected, as recognized by Yamada [0095].
Regarding claim 7, Kurami discloses the measurement device according to claim 1; however, Kurami does not disclose that the control unit determines the scan mode, based on a planned travel route of the moving body.
Yamada teaches that the scan control portion 10a executes processing for changing the target region on the held irradiation pattern based on the steering direction and the steering angle [0088]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurami to include the teachings of Yamada because when the driving direction turns to the right or the left, it is necessary for the detection device to detect as early as possible an obstacle located in the direction to which the driving direction is turning, in order to achieve adequate control in subsequent driving, as recognized by Yamada [0007].
Regarding claim 11, Kurami discloses the measurement device according to claim 1; however, Kurami does not disclose that:
The control unit fixes the scan mode to any one of the scan modes, in a case where a traveling speed of the moving body is less than a predetermined value
And determines one of a plurality of the scan modes, based on a steering signal of a steering wheel of the moving body or a planned travel route of the moving body, in a case where the traveling speed of the moving body is a predetermined value or more. 
Yamada teaches that in Figs. 8A to 8C, Speed 1 corresponds to a driving speed equal to or smaller than a first threshold speed. Speed 2 corresponds to the driving speed larger than the first threshold speed and equal to or smaller than a second threshold speed, and Speed 3 corresponds to the driving speed larger than the second threshold speed. In such cases, the scan control portion 10a monitors a signal related to the driving speed and suitably changes the target region and the irradiation pattern based on the monitored driving speed [0094]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurami’s scan modes to include the determination of modes by moving body’s speed thresholds taught in Yamada, because it would result in the detection trial frequency on the position corresponding to the distant position of the vehicle increases, and the obstacles can be smoothly detected, as recognized by Yamada [0095].
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurami, in view of Katayama et al (Pub. No. US 2004/0145513 A1), hereinafter Katayama.
Regarding claim 13, Kurami discloses a measurement method, comprising:
A measurement step of performing measurement by emitting electromagnetic waves and scanning an object with the electromagnetic waves (a well-known radar system scans microwave band electromagnetic waves at a constant scanning speed and emits them in all directions (Section B))
And a control step of controlling the measurement step (a scanning direction control means 104 for switching a scanning direction (Section D))
The measurement step is operable in a first scan mode in which the object is scanned in a first direction, and a second scan mode in which the object is scanned in a second direction different from the first direction (in the case of the vehicle traveling forward, scanning is performed in the clockwise direction of the electromagnetic wave, that is, scanning is performed from the front to the rear. And in the case of traveling backward, scanning is performed in the opposite direction (Section E))
And wherein in the control step, a scan mode to be executed in the measurement step is determined based on a moving state of the moving body (in the case of the vehicle traveling forward, scanning is performed in the clockwise direction of the electromagnetic wave, that is, scanning is performed from the front to the rear. And in the case of traveling backward, scanning is performed in the opposite direction (Section E))
Additionally, device is mounted to a moving body (an on-vehicle radar & the radar antenna 1 is mounted on the front right side of the vehicle 2 (Section C))
However, Kurami does not disclose a computer. Katayama teaches a signal processing unit which is a micro-computer unit for executing data [0069] and it is part of an apparatus mounted on an automotive vehicle [0002]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurami to include the teachings of Katayama because using a computer is a known implementation to yield the predictable result of executing a control method.
Regarding claim 14, Kurami discloses:
A measurement unit which performs measurement by emitting electromagnetic waves and scanning an object with the electromagnetic waves (a well-known radar system scans microwave band electromagnetic waves at a constant scanning speed and emits them in all directions (Section B))
A control unit which controls the measurement unit (a scanning direction control means 104 for switching a scanning direction (Section D))
The measurement unit is operable in a first scan mode in which the object is scanned in a first direction, and a second scan mode in which the object is scanned in a second direction different from the first direction (in the case of the vehicle traveling forward, scanning is performed in the clockwise direction of the electromagnetic wave, that is, scanning is performed from the front to the rear. And in the case of traveling backward, scanning is performed in the opposite direction (Section E))
The control unit determines a scan mode to be executed by the measurement unit (the arithmetic circuit 104 calculates the scanning direction (Section F) based on a moving state of the moving body (in the case of the vehicle traveling forward, scanning is performed in the clockwise direction of the electromagnetic wave, that is, scanning is performed from the front to the rear. And in the case of traveling backward, scanning is performed in the opposite direction (Section E))
Additionally, device is mounted to a moving body (an on-vehicle radar & the radar antenna 1 is mounted on the front right side of the vehicle 2 (Section C))
However, Kurami does not disclose a non-transitory storage medium storing a program causing a computer. Katayama teaches radar scanning operation stored in a memory medium as an optical disc, or hard disc and the like [0016] and it is part of an apparatus mounted on an automotive vehicle [0002]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurami to include the teachings because using a non-transitory storage medium storing a program is a known implementation to yield the predictable result of executing a control method.
Allowable Subject Matter
Claims 8, 9, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s statement of reasons for allowance:
Regarding claim 8, Kurami, as modified by Yamada, discloses the measurement device according to claim 7; however, Applicant’s claim also encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious. More specifically, Applicant recites:
The control unit determines the scan mode as the first scan mode in a case where it is predicted that the steering wheel of the moving body is turned to the left by a predetermined angle or more within a predetermined traveling distance, based on the planned travel route
And determines the scan mode as the second scan mode in a case where it is predicted that the steering wheel of the moving body is turned to the right by a predetermined angle or more within a predetermined traveling distance, based on the planned travel route. 
As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
Claim 9 is allowable by virtue of its dependency to claim 8.
Regarding claim 10, Kurami discloses the measurement device according to claim 1; however, Applicant’s claim also encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious. More specifically, Applicant recites: The control unit is operable in a first determination mode in which the scan mode is determined based on a steering signal of a steering wheel of the moving body and in a second determination mode in which the scan mode is determined based on a planned travel route of the moving body, and switches the determination mode in accordance with a traveling speed of the moving body.
As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
Regarding claim 12, Kurami discloses the measurement device according to claim 1, and:
A traveling direction acquisition unit which acquires information on a traveling direction of the moving body (a scanning angular velocity in accordance with the traveling speed of own vehicle (Section D))
However, Applicant’s claim also encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious. More specifically, Applicant recites:
A current position acquisition unit which acquires information on a current position of the moving body
And a map information acquisition unit which acquires map information
The control unit determines the scan mode based on the information on the current position, the information on the traveling direction, and the map information. 
As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 4132                                                                                                                                                                                                        
/GENNA M MOTT/Primary Examiner, Art Unit 3662